Exhibit 10.4

 

FIRST AMENDMENT TO SECURED TERM PROMISSORY NOTES

 

FIRST AMENDMENT TO SECURED TERM PROMISSORY NOTES (this “Amendment”), dated as of
April 2, 2019, is entered into by ONDAS HOLDINGS INC., fka Zev Ventures
Incorporated, a Nevada corporation (together with its subsidiaries hereinafter
referred to as the "Borrower"), in favor of ENERGY CAPITAL, LLC, a Florida
limited liability company, and its successors and assigns (hereinafter referred
to as "Lender").

 

W I T N E S S E T H

 

WHEREAS the Borrower and the Lender have entered into that certain Loan and
Security Agreement dated as of October 1, 2018 and that certain First Amendment
to the Loan and Security Agreement, dated as of the date hereof (collectively,
the "Loan Agreement");

 

WHEREAS, in connection with the Loan Agreement, the Borrower has executed in
favor of Lender (i) that certain Secured Term Promissory Note, dated as of
January 29, 2019, in the original principal amount of $1,000,000; (ii) that
certain Secured Term Promissory Note, dated as of February 11, 2019, in the
original principal amount of $650,000; (iii) that certain Secured Term
Promissory Note, dated as of February 27, 2019, in the original principal amount
of $750,000; (iv) that certain Secured Term Promissory Note, dated as of March
14, 2019, in the original principal amount of $900,000; and (v) that certain
Secured Term Promissory Note, dated as of March 28, 2019, in the original
principal amount of 800,000; (collectively, the "Notes");

 

WHEREAS the Borrower has requested that the Lender agree to extend the Maturity
Date of each of the Notes upon the terms set forth herein; and

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.1       Amendment. Each Note is hereby amended so that the Maturity Date for
each Note shall be September 30, 2020.

 

1.2       Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect, the rights and remedies of the parties to the
Notes and shall not alter, modify, amend or in any way affect any of the terms
or conditions contained therein, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. Nothing herein shall be
deemed to entitle any Party to any future consent with respect to, or waiver,
amendment, modification or other change of, any of the terms or conditions
contained in the Notes in similar or different circumstances. Except as
expressly stated herein, the Lender reserves all rights, privileges and remedies
under the Notes. All references in the Loan Agreement and the other Loan
Documents to the Notes shall be deemed to be references to the Notes as modified
hereby.

 

1.3       Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement. Delivery of an
executed signature page of this Amendment by facsimile transmission or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

[Signature page follows]

 

 



IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed and delivered as of the date first above written.





        BORROWER:         ONDAS HOLDINGS INC.,   a Nevada corporation        
By: /s/ Eric A. Brock   Name:         Eric A. Brock   Title:           Chief
Executive Officer         LENDER:         ENERGY CAPITAL, LLC         By: /s/
Robert J. Smith   Name:         Robert J. Smith   Title:           Sole Managing
Member

 

 